DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-13, 22, and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 12 is confusing in that it requires “and attaching the flowmeter sniffer to output lines of the flowmeter” which appears to be indirect attachment when just prior in the claim such attachment is recited as being “directly or indirectly”.  
                                           Allowable Subject Matter
3.        Claims 1-11, 14-21, 24, and 25 are allowed.
           Claims 12, 13, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
          The following is a statement of reasons for the indication of allowable subject matter:             Regarding claims 1-10, 12, 13, 15-20, 22, 23, and 25, ES2525965 (ES) is the closest prior art of record and comprises providing a coffee making machine comprising an automatic grinder component (paragraph 31); a brewing component (paragraph 33) containing a sensor comprising a flowmeter (9); and a control unit (12) wherein said flowmeter captures water flow data in the brewing component and transmits said data to the control unit (12), said control unit then decides and directs the grinder component to act in a corrective manner depending on the flow data received.  Said instant claims differ in that the grinder component and brewing components are separate and not of the same machine as in ES.  The instant specification makes clear this separation means the brewer and grinder each stand-alone compared to both existing in combination in a single machine (see paragraphs 3 and 4; Figure) as done in ES.   Additionally, ES does not employ a flowmeter sniffer in addition to the flowmeter.  Instead ES employs a single control unit (12) that captures the flowmeter information, compares the stored data, and directs the actuator of the grinder to make a change if necessary (e.g. paragraphs 40 and 41).  Instant claim 1 requires further that the transmitting of the flow data and control of the grinder occurs in a grinder control unit located within the separate automatic grinder.  It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ES to provide separate brewing and grinding machines to include a coffee sniffer to capture the flow rate data and transmit same directly to a grinder control unit which itself facilitates subsequent control of the grinder based on the flowrate data.  For example, the introduction of a flowmeter sniffer in ES would require a change in the control unit (12) to no longer capture this data from the flowmeter directly.  Moreover, the control unit (12) would no longer control the grinder directly but need to transmit said data to, specifically, a grinder control unit located in the separate automatic grinder.  No motivation exists in ES as well as any of the other references of record to provide such method changes.            Claims 11 and 21 are allowed/allowable for similar reasons.  In particular, the prior art of record including the closest prior art, ES, does not disclose or teach a kit comprising a coffee grinder and a flowmeter separated from same that intercepts data flowing between a brew control unit and standard coffee brewing machine.  Nor as well, does the prior art of record disclose or teach a flowmeter sniffer capable of being used for such purpose as called for in instant claims 14 and 24.  ES has no coffee sniffer and, even if the control unit (12) were considered to act as a coffee sniffer, same occupies the same machine containing the grinder, contrary to the instant separation limitation.  Moreover, claim 11 further calls for the flowmeter sniffer configured for intercepting/sniffing data from a brew control unit and subsequently transmitting said data to a grinder control unit.  ES has a single control unit. 


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 9, 2022